 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   BELINDA VIGIL, et al.,                              Case No.: 3:19-cv-01851-GPC-BGS
                                       Plaintiffs,
12
                                                         ORDER REQUIRING ADDITIONAL
     v.
13                                                       SUBMISSIONS BY ALL PARTIES
     COLOPLAST CORP.,                                    ON PENDING DAUBERT
14
                                      Defendant.         MOTIONS.
15
                                                         (ECF Nos. 91, 92, 93, 94, 95, 96, 97, 98,
16
                                                         99.)
17
18         To facilitate the Court’s gatekeeping function on the nine pending Daubert
19   motions, the Court ORDERS the Parties submit the full reports of their respective
20   experts, not merely excerpts of the reports. (ECF Nos. 91, 92, 93, 94, 95, 96, 97, 98, 99.)
21         For example, on Defendant’s motion to exclude or limit the opinion testimony of
22   Bruce Rosenzweig, M.D., (ECF No. 97), Defendant has submitted excerpts of Dr.
23   Rosenzweig’s two reports at ECF No. 97-2 and ECF No. 97-4. Plaintiffs have likewise
24   submitted excerpts of Dr. Rosenzweig’s two reports at ECF No. 106-3 and ECF No. 106-
25   4. Neither Party has submitted full copies of Dr. Rosenzweig’s reports. Hence, with
26   respect to Dr. Rosenzweig, the Court ORDERS that Plaintiff, as Plaintiff has put forward
27   Dr. Rosenzweig as an expert, submit his two reports, in full. The Court similarly
28   ORDERS that each Party file the full reports of their experts.

                                                     1
                                                                                3:19-cv-01851-GPC-BGS
 1         In addition, to the extent that any motion seeks to limit portions of an expert report
 2   – either instead of, or as an alternative to, excluding that report as a whole – the Court
 3   ORDERS that each Party submit one simple, concise table noting: (1) each report to be
 4   limited; (2) the page and line numbers, or the paragraph numbers, of the report that the
 5   motion seeks to limit/exclude; and (3) the page and line numbers, or the paragraph
 6   numbers, of the report that the motion does not seek to limit/exclude. The purpose of this
 7   document is to clarify to the Court which portions of the reports are to be
 8   limited/excluded from each Party’s perspective. The Court expects that these tables will
 9   not contain additional arguments or legal citations and are to serve merely as a
10   demonstrative tool to help guide the Court in reviewing each motion.
11         To comply with this Order, the Court asks that the Parties submit one affidavit
12   each (one for Plaintiffs, one for Defendant), and attach to that affidavit (a) one exhibit
13   containing the tables indicating what portions of each report are to be limited (if any), and
14   (b) one additional exhibit for each full expert report. If any of the motions or responses
15   currently filed with the Court have already provided the full, respective report(s) of their
16   experts, counsel’s affidavit should indicate that and include a citation to the
17   corresponding document.
18         The Parties are to comply with this order, including through the delivery of
19   courtesy paper copies to the Court, as soon as is practicable, and no later than Tuesday
20   February 25, 2020.
21         IT IS SO ORDERED.
22         Dated: February 21, 2020
23
24
25
26
27
28

                                                   2
                                                                               3:19-cv-01851-GPC-BGS
